 

 

AO 245D (CASD Rev. 1/19) Judgment ina Criminal Case for Revocations

 

UNITED STATES DISTRICT COUR Trerk, us. 01

SOUTHERN DISTRICT ¢

SOUTHERN DISTRICT OF CALIFORNIA

BY

i

 

 

 

 

UNITED STATES OF AMERICA . JUDGMENT IN A CRIMINAL CASE
(For Revocation of Probation or Supervised Release)
(For Offenses Committed On or After Novernber 1, 1987)

Vv.
ALFREDO RODRIGUEZ-CERVANTES (1)

Case Number: 3:17-CR-01927-AJB

 

Linda Alexandra McDonald FD

Defendant’s Attomey

_ REGISTRATION NO. -_-59848-298
| -
THE DEFENDANT:
admitted guilt to violation of allegation(s) No. One, Two and Three

 

CL] was found guilty in violation of aliegation(s) No.

 

‘ Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s): .

Allegation Number Nature of Violation
12 _ nv16, Failure to report law enforcement contact
3 nvl, Committed a federal, state or local offense ¢

after denial of guilty.

Supervised Release i is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

_IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30. days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any

material change in the defendant’s economic circumstances.

October 23. 2018 9 7

 

 

UNITED ) STATES DISTRI DGE
i

AO 245D (CASD Rev. 01/19) Judgment in in a Criminal Case for Revocations

 

DEFENDANT: ALFREDO RODRIGUEZ-CERVANTES (1) Judgment - Page 2 of 2
CASE NUMBER: 3:17-CR-01927-AJB

IMPRISONMENT

The defendant i is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:

' § months, with Four (4) Months to run Consecutive and Four (4) Months to run Concurrent with Criminal -

Case#19cr1719-AJB.
Ci Sentence imposed pursuant to Title 8 USC Section 1326(b). ,
Ll The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:

 

Oo at oS A.M. on
L] as notified by the United States Marshal. .

O The defendant shall surrender for service of sentence at the institution designated by the Bureau of _
- Prisons:

L) on or before
O asnotified by the United States Marshal.
1 as notified by the Probation or Pretrial Services Office.

RETURN
I have executed this judgment as follows: 7

Defendant delivered on oe to

 

at | , with a certified copy of this judgment.

 

UNITED STATES MARSHAL

 

By _ DEPUTY UNITED STATES MARSHAL

3:17-CR-01927-AJB

 
